Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00759-CR

                                Anthony RODRIGUEZ,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018CR4054
                        Honorable Ron Rangel, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED January 9, 2019.


                                            _________________________________
                                            Irene Rios, Justice